DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-13 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk (US 4,091,139) in view of Temple et al. (US 5,670,255). 
Regarding claim 10, Quirk teaches a coil of a stator winding of an electric machine, the coil comprising: 
a plurality of windings that are commonly wound with a number of layers of a mica strip (mica insulation tape) 12;
a number of layers of a cover strip (outer wrapping of semiconducting, porous binding tape) 18 wound onto said layers of the mica strip 12 (c.2.36-55; Figs.1-2&4), 

said woven fabric being formed of optical fibers (i.e., glass cloth; c.3:48-54).

    PNG
    media_image1.png
    588
    678
    media_image1.png
    Greyscale

Quirk’s film is not a “second high-performance polymer”.  
But, Temple teaches a curable, film-forming composition adapted to coat substrates such as a woven glass fabric 14 (abstract; c.21:65-c.22:9; Fig.1), the coating comprising a high-performance polymer such as polyimide (c.31:1-c.32:7). Temple’s composition inhibits the oxidative degradation of the coated substrate and provides thermal stability (abstract; c.2:25-26; c.2:45-49).

    PNG
    media_image2.png
    475
    534
    media_image2.png
    Greyscale


Regarding claim 11, Quirk teaches the cover strip 18 comprises a woven fabric (strands/fibers) 19/20.  Alternatively, Temple teaches the substrate may comprise first high-performance polymers, e.g., aramids such as Kevlar (c.22:23-31). 
Regarding claim 12, Temple’s second high-performance polymer is a polyimide (c.32:1-5). 
Regarding claim 13, Temple’s second high-performance polymer is a polyimide (c.32:1-5). 
Regarding claim 15, in Quirk the coil comprises a three-dimensional coil (Fig.4). The process of “form-winding” the coil is not given patentable weight. Per MPEP 2113 (I), product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process 
Regarding claim 16, before impregnation, Quirk’s mica insulation tapes 12 are wrapped in half-lapped or abutted fashion to the coil conductor (c.2:41-43).  This implies that “the layers of said mica strip, one below another…are displaceable relative to one another, enabling said layers to move relative to one another....”  The additional features of “…when the coil is firstly wound as a flat coil, subsequently wound with said layers of said mica strip and said layers of said cover strip, and subsequently molded to form the three-dimensional form-wound coil” are product-by-process features which are not given patentable weight per MPEP 2113 (I). 
 Regarding claim 17, Quirk teaches an electric machine, comprising: a stator and a rotor; said stator being formed with stator slots and having a stator winding introduced in said stator slots; said stator winding having coils (c.1:5-11; c.8:24-47; Fig.4).
Regarding claim 18, Quirk teaches 7kV-10kV AC motors (c.2:56; c.13:28-30), which intrinsically reads on “a supply voltage which is greater than 1 kV”.  Further, while not explicitly disclosed, “Page 6 of 8Docket No. 2017P13001Application No. PCT/EP2018/067038Prel. Amdt. dated January 14, 2020a converter and a controller for said converter; said controller being configured to connect said electric machine by way of said converter to a supply voltage…” is inherent to such high voltage AC motors.  
Regarding claim 19, Quirk teaches high voltage AC motors (c.2:56; c.13:28-30), i.e., the supply voltage for said electric machine is greater than 1.5 kV.
Regarding claim 20, Quirk teaches high voltage AC motors (c.2:56).  Regarding the specific voltage range of “greater than 1.0 kV and up to 4.5 kV”, this would have been obvious since it has been held that where the general conditions of a claim are disclosed (i.e., “high .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quirk & Temple, further in view of Shubs, Jr, et al. (US Pat.Pub.2017/0106888). 
Quirk and Temple do not specifically teach the electric drive (e.g., high voltage AC motor) is used for a “rail vehicle” and comprises a “traction drive”.
But, Shubs, Jr. teaches high voltage AC electric drives are used as traction drives to propel the wheels of rail vehicles (¶[0027]).
It would have been obvious before the effective filing date to use the machine of Quirk and Temple in a rail vehicle as a traction drive since Shubs, Jr., teaches high voltage AC electric drives were known to be used as traction drives to propel the wheels of rail vehicles. 
Claims 10 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa et al. (US 6,130,496) and Klaussner et al. (US Pat.Pub.2005/0194551).
Regarding claim 10, Takigawa teaches a coil 2 of a stator winding of an electric machine, the coil comprising: 
a plurality of windings (conductors) 3 that are commonly wound with a number of layers of a mica strip (insulating layer/ground wall) 4 (c.7:11-13; c.8:8-11; Fig.4);
a number of layers of a cover strip (corona-preventive composite tape) 10 wound onto said layers of the mica strip 4 (Fig.4); 
said cover strip 10 having a sequence of two layers (semiconductive tape & non-bonding material layers) 9 & 11, with one of said two layers 9 being a woven fabric (woven cloth; c.6:50-51) and another of said two layers 11 being a film (i.e., insulating/non-binding film; c.5:58-60); 

 and said film 11 being a second high-performance polymer (e.g., tetrafluoroethylene (PTFE).

    PNG
    media_image3.png
    397
    576
    media_image3.png
    Greyscale

Takigawa’s woven fabric 9 is not “formed of glass fiber or of a first high-performance polymer”, per se.
But, Klaussner teaches a multi-layer cover (corona shield) 54 for an electrical machine including a substrate or carrier 10 and a coating 12, where the substrate or carrier 10 comprises a woven fabric 40/41 made of optical fibers in the form of glass (¶[0006]; ¶[0080]-¶[0084]; Figs.5-5a).  Klaussner teaches glass base material fabric is known for corona shielding (¶[0006]).  

    PNG
    media_image4.png
    270
    363
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to form Takigawa’s woven fabric from glass fiber since Klaussner teaches glass fabric is known for providing corona shielding.  
Regarding claim 15, in Takigawa the coil comprises a three-dimensional coil (Fig.4). The process of “form winding” is not given patentable weight per MPEP 2113 (I).
Regarding claim 16, before impregnation, Takigawa’s layers of said mica strip 4, one below another, and/or said layers of said cover strip 10, one below another, are wound around the conductor in half-lap fashion (c.2:10-21; c.5:38-48). This implies that the layers are displaceable relative to one another, enabling said layers to move relative to one another....”  The additional features of “…when the coil is firstly wound as a flat coil, subsequently wound with said layers of said mica strip and said layers of said cover strip, and subsequently molded to form the three-dimensional form-wound coil” are product-by-process features which are not given patentable weight per MPEP 2113 (I). 
Regarding claim 17, Takigawa teaches an electric machine, comprising: a stator 1 and a rotor (not shown); said stator being formed with stator slots 7 and having a stator winding 2 introduced in said stator slots; said stator winding having coils (c.5:25-48; Fig.1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa & Klaussner, further in view of Eder et al. (US Pat.Pub.2016/0374236).
Regarding claim 11, Takigawa & Klaussner do not further teach the first high-performance polymer (i.e., the woven cloth 9 in Takigawa; c.6:50-51) is an aramid, per se.
But, Eder teaches a corona shielding paper including a woven material comprising aramid (¶[0021]).
It would have been obvious before the effective filing date to form the cover strip of Takigawa & Klaussner from an aramid since Eder teaches this material was known to be used for corona prevention.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, Klaussner & Eder, further in view of Holzmueller (US Pat.Pub.2017/0244294).
Regarding claim 12, Takigawa, Klaussner & Eder do not teach the second high- performance polymer (i.e., the non-binding film 11 in Takigawa; c.5:58-60) comprises a polyimide, per se.
But, Holzmueller teaches an insulation for a downhole motor comprising a polyimide film/tape coated with ePTFE-based material, to provide a barrier to moisture (¶[0098]).
Thus, it would have been obvious before the effective filing date to modify Takigawa, Klaussner & Eder and provide a polyimide as a second high-performance polymer since Holzmueller teaches this material would have provided insulation and barrier to moisture.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa & Klaussner, further in view of Holzmueller.
Regarding claim 12, Takigawa, Klaussner do not teach the second high-performance polymer (i.e., the non-binding film 11 in Takigawa; c.5:58-60) comprises a polyimide, per se.

Thus, it would have been obvious before the effective filing date to modify Takigawa & Klaussner and provide a polyimide as a second high-performance polymer since Holzmueller teaches this material would have provided insulation and barrier to moisture.  
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa & Klaussner, further in view of Ross (US 8,550,196).
Regarding claim 18, Takigawa & Klaussner teach a high-voltage machine/drive (Takigawa, c.9:61-63) which implies a supply voltage greater than 1 kV but not “Prel. Amdt. dated January 14, 2020a converter and a controller for said converter; said controller being configured to connect said electric machine by way of said converter to a supply voltage….”
But, Ross teaches an electric traction motor 10 for driving, e.g., a locomotive (c.13:13-21), the motor including a converter (DC/AC converter) and a controller (variable frequency motor drive controller) 111 for said converter (c.10:6-10; c.13:63-c.14:5); said controller being configured to connect said electric machine by way of said converter to a supply voltage (batteries) (i.e., batteries provide direct current (DC) power to the common bus and a DC/AC converter is used to provide the motors with the appropriate AC power. In some examples, this conversion is performed by the variable frequency motor drive controllers; c.10:6-10; c.6:9-22; c.8:51-c.9:11). Ross’s system provides a drive capable of propelling large vehicles by batteries and/or batteries supplemented by an on-board combustion engine generator unit of a hybrid vehicle (c.9:32-41).
It would have been obvious before the effective filing date to provide Takigawa & Klaussner with a converter and a controller for said converter; said controller being configured to 
Regarding claim 19, Takigawa’s electrical machine is a high-voltage machine (c.9:61-63), which implies “the supply voltage for said electric machine is greater than 1.5 kV.”
Regarding claim 20, Takigawa’s electrical machine is a high-voltage machine (c.9:61-63).  Regarding the specific voltage range of “greater than 1.0 kV and up to 4.5 kV”, this would have been obvious since it has been held that where the general conditions of a claim are disclosed (i.e., “high voltage” AC motors), discovery of optimum or workable ranges involves ordinary skill.  In re Aller, 105 USPQ 233.
Regarding claim 21, Ross teaches a rail vehicle (c.13:13-21), comprising a traction drive being an electric drive (c.9:53). 
 
Response to Arguments
Applicant's arguments filed 13 September 2021 have been fully considered but they are not persuasive.  
Regarding the rejection of claim 10 over Quirk & Temple, applicant on p.9 of his Response argues the claimed cover strip 16 of his invention has a sequence of two layers 17, 18 where one of the two layers is woven fabric and the other a film, whereas use of a coated glass fiber substrate as disclosed in Temple for wrapping the coil members of Quirk would result in a cover strip having three layers---one central (woven fabric) substrate and two coating layers (i.e., the curable coating comprising the second high-performance polymer per Temple c.24:10-13). This argument is not persuasive because the language “said woven fabric being disposed on a 
Regarding the rejection of claim 10 over Takigawa & Klaussner, applicant argues Takigawa does not disclose a “common” winding since each conductor 3 has a layering wrap of its own (Response, pp.10-11).  This is not persuasive.  Applicant assumes Takigawa’s “conductor” 3 is a single conductor.  However, Takigawa’s coil is a large-size, high-voltage coil (c.4:59-60; c.9:60-64).  In such machines, the “conductor” is not limited to a single conductor, but includes multiple conductors. For instance, Goshima (JP 57-126105) teaches a high-voltage coil conductor 1 consisting of a large number of insulating conductor strands 8 commonly wound with mica layers 9a (abstract; Figs.1&3). Similarly, Elton et al. (US 4,853,565) teaches a high 
Applicant further argues Takigawa’s Fig.4 shows the opposite orientation from the claimed subject matter in that it is not a “sequence of two layers, where one layer is fabric on a side facing away from the mica strip and one layer is film on a side facing the mica strip” (Response, p.11). This is not persuasive since Takigawa’s composite tape layer 10 closest to core 1 comprises a semiconductive tape/woven fabric 9 layer and a non-bonding material layer/film 11 forming a “sequence”, with one adjacent the other. Further, at least in the composite tape layer closest to core 1, the semiconductive tape/woven fabric 9 is disposed on a side facing away from the layers of mica strip (tape) 4 and the non-bonding material layer/film 11 is disposed on a side facing said layers of the mica strip 4 (Fig.4). 

    PNG
    media_image3.png
    397
    576
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/            Primary Examiner, Art Unit 2832